Bischoff, J.
At the time of the accident the plaintiff, then upwards of fifty years of age, and four of her children were passengers on board of the defendant’s steamship “Augusta Victoria,” plying between the city of Hamburg, in Germany, and the port of Hew York. On August 28, 1892, the vessel had arrived at the end of the voyage and was moored to the dock at Hoboken, Hew Jersey, awaiting the disembarkment of her cabin passengers. Pending such disembarkment the steerage passengers, including the plaintiff, were^without caution or remonstrance on the part of those in command, permitted to occupy the upper deck, upon which, some time before the landing, the passengers’ baggage had been piled to man’s height, leaving a passageway about three feet in width between the pile and the guard-rail at the outer edge of the deck. While the plaintiff was standing at the railing on the dock side, facing the dock, the baggage behind her, without any apparent direct cause, shifted. Several heavy pieces of baggage fell upon the plaintiff, striking her upon the back, and thus caused the injury complained of in this -action.
The facts touching the fall of the baggage, and narrated above, bring the case squarely within the rule res ipsa loquitur (Volkmar *26v. Man. Ry. Co., 134 N. Y. 418; 16 Am. & Eng. Ency. of Law, 448; 2 Rice on Ev. 1099), which when applied to the relation of carrier and passenger is at least of undiminished intensity (Miller v. O. S. S. Co., 118 N. Y. 199; Phila., W. & B. R. R. Co. v. Anderson, 20 Am. St. Rep. 483, and note; also cases collated in note b, 15 L. R. Ann. 35), and failing of any circumstance tending to show an obvious risk of injury by the presence upon the upper deck, near the baggage pile, the permission of such presence without caution or remonstrance on the part of the defendant’s officers and crew absolved the plaintiff from all imputation of contributory. negligence. True, the defendant did introduce testimony by its servants tending to show that at the time of the accident the vessel was not yet moored; that a sudden and unavoidable lurch caused the baggage to fall; that the plaintiff had been previously, warned to keep away from the baggage, and that she had gained access to the upper deck despite a rope barrier to prevent it; but it is to be borne in mind that upon a conflict of evidence, or in case of the testimony of. witnesses interested in the issue of the trial, the jury alone are-to determine the facts (Volkmar v. Man. Ry. Co., supra), and that upon appeal from a judgment óf affirmance in the. City Court of Hew York it is'beyond our province to reverse, although, in our opinion, the verdict may be against the weight of the evidence. Meyers v. Cohn, 4 Misc. Rep. 185.
The motion-for a nonsuit was well denied, and it remains only to notice the .exceptions which were taken to the rulings of the trial justice, and to his charge and refusals to charge.
Hpon the plaintiff’s redirect examination she was permitted, over the defendant’s objection that the testimony was immaterial and that it should.have been given upon her direct examination, to describe the “ Castle^ Carden,” from which place she claimed fo have ' been taken to her husband’s home. To the first objection it is to be said that the testimony was not prejudicial to the defendant and could in no manner have affected the result of the trial; to the second objection, that the admission of the testimony at that stage of the action.was discretionary with the court. In part, the witness’ answer was irresponsive, but it does not appear that such testimony was asked to be stricken Out.
Jennie Horowitz, the plaintiff’s daughter and fellow passenger, was asked, upon her direct examination as a witness in her motherls behalf, to state what happened while the latter was consulting the ship’s surgeon immediately after the accident, to which question *27the defendant’s counsel objected, upon the ground of immateriality of the testimony only. This objection was properly overruled, as the immateriality of the testimony sought to be elicited was not then apparent. True, the witness’ answer contained much that was incompetent and irrelevant,- as well as immaterial, but if the defendant felt aggrieved thereby, counsel should have asked the court to strike such matter out and- to instruct the jury to disregard it.
Carl Schmidt, William Mayer, Edward L. Mays, Bastian Von Walraven, Bicholas Blanquet, Adolph Albers and Gustav Bach-man, witnesses for the defendant, were permitted to testify to their experience in ocean travel, and that the piling of passengers’ baggage, previous to landing, at the place chosen by the defendant’s servants in the case before us, was the common practice upon ocean, steamships. When the witnesses were asked to state whether, or not, they believed such piling of the baggage to be consistent with the safety of the passengers, and whether,, or not, they had ever known or heard of any accident resulting therefrom, the questions were excluded, and, in our opinion, properly so. It is sufficient to observe that the gravamen of the plaintiff’s charge of negligence was not that the defendant’s servants had piled the baggage at a place which necessarily menaced the safety of the passengers, but that the baggage was carelessly piled at what may well have been an ordinarily proper place. Hence the testimony excluded was wholly immaterial.
The question asked of Dr. Wheeler, physician and surgeon in charge of the medical department of the emigration service: “ Is it (the approach to the place of inspection at Ellis Island) constructed- so as 'to compel persons to walk unaided, so that- your assistant may observe whether the person is a sound or an unsound person? ” was clearly incompetent as calling for a conclusion. Besides, it was substantially answered by the testimony of the same witness which immediately followed the question excluded.
Captain Barends, in command of the “Augusta Victoria ” at the time of the accident, examined as' a witness for the defendant, was asked upon his direct examination: “ Please state what the rule is on board the ships of the company as to injuries suffered, in reference to any.report being made in reference thereto? Did you, at any time, hear that a passenger, by the name of Horowitz, claimed to have been injured on board the ‘Augusta Victoria’ in August, 1892 ? ” Assuming that the testimony called for was admissible, still *28no harm resulted to the defendant from its exclusion, as it was conceded by the testimony of the defendant’s witness, Dr. Hildebrand, the ship’s surgeon, that he saw the accident complained of, that it was reported to him, and that he examined the plaintiff to ascertain the extent .of her injury. The same is to be said with regard to the exclusion-of'a question similar to the one last above quoted and addressed to the defendant’s witness, Kaéding.
The testimony of Dr. Hildebrand, .that access to the tipper deck where the baggage was piled “ was strictly forbidden to passengers,” without more, was a mere conclusion, and no error is apparent from .the court’s direction that it be stricken out.
Adolph Albers was asked, upon his direct examination,, by the defendant’s counsel: “ State whether or not there is any rule forbidding steerage passengers from passing through these doors (leading to that part of the vessel where the baggage was piled) ?” The question was objectionable in that it did not call for testimony com cerning a rule which was extant at the time' of the' accident. Furthermore, the fact of the rule became unimportant by the admission of the defendant’s counsel, in answer to the court’s inquiry, that he was without evidence tending to show notice of it to the plaintiff.
As already stated, the fall of the baggage without any apparent direct cause was evidence of the negligence within the rule res ipsa loquitur. The court,, therefore, properly refused to charge that “ if they (the jury) find the method employed by the defendant in storing baggage before entering port was the method usually employed • * * * they must presume the absence of negligence on the part of the defendant.”
The complaint alleged that the injury sustained by the plaintiff was, in part, of a permanent character and the court charged the jury that in the assessment of the plaintiff’s damages they were at liberty to consider “ the lasting or permanent character ” of the injury, to which charge the'defendant’s counsel excepted. True, there was no expert testimony to support the fact of lasting or per-. manent injury. But such would not have been essential if the injury had been of 'a visible, structural kind, as, for instance, the-loss of a hand, an arm, a foot,' or a leg. The opinion of a physician or surgeon would not in the least strengthen the objective fact of a permanent injury in such a case. " It is equally so where the fact of the injury is only subjectively apparent. Is it not' within the common experience of mankind that a violent blow upon the back *29or spine and other parts of the human body will create functional disturbances from which the particular person does not wholly recover? The opinion of the physician or surgeon, because of his peculiar skill in the detection of such injury, may be resorted to in such cases, but, even so, his testimony is in the nature of advice and not conclusive upon the jury, if their own experience demonstrates the improbability of its accuracy. It was in evidence that at the time of the accident in August, 1892, the plaintiff was a strong, healthy woman, fifty years of age; that at the time of the trial in May, 1895, nearly three years later, she was still suffering from the injury sustained,, and under treatment therefor, reduced in weight and physically feeble. Is the deduction from these facts that the violence of the blow caused an organic abnormity, or functional disturbance, which, in view of the plaintiff’s advanced age, will, in some degree, endure for the remainder of her life, an unreasonable or improbable one? We think not. Record v. Village of Saratoga Springs, 46 Hun, 448; affirmed, 120 N. Y. 646. It may be that without evidence tending to show with reasonable certainty the extent of the permanent impairment of the plaintiff’s health the jury would not have been justified in the award of a substantial sum for lasting or permanent injury, but the question presented to us is not one which concerns the degree of such permanent impairment. It is claimed for appellant, in effect, that the trial court erred in its charge to the jury that the latter could award any sum for a permanent impairment of the plaintiff’s health, whatever the extent of such impairment may be, and to this we do not accede. The plaintiff’s right of recovery in this action comprehended future as well as past suffering (Schuler v. Third Ave. R. R. Co., 1 Misc. Rep. 331), whether the result of a curable or permanent injury. Ehrgott v. Mayor, 96 N. Y. 264, 277.
For the reasons last above stated, also, the trial court did not err in its refusals to charge that there was no proof that the plaintiff, at the time of the trial, was still suffering as a result of her injury, or that the proof failed to show that the plaintiff’s injury was of a permanent character.
The plaintiff did not call, as witnesses in her behalf, her husband, certain of her children, and some of the physicians who had at various times since the accident prescribed for'her, but for aught that appears the testimony of the persons not called was as available to the defendant as it was to the plaintiff. Hnder the circumstances, therefore, the court rightfully declined to charge, at the re*30quest of the defendant’s counsel, that the nonproduction by the plaintiff of the persons alluded to, as witnesses in her behalf, would authorize an inference that, if called, they would have testified adversely to the plaintiff’s right of recovery. .Lawson on Presumptive Evi 23. Neither did the evidence disclose that the persons, not called as witnesses by the plaintiff had any better knowledge of the . facts .than those called, or that they had. even equal knowledge, and the “ mere omission of a party to a civil action to call a witnéss who, at the most, has no other or better knowledge of the matter in dispute than those who are produced and give evidence, is not necessarily suspicious, entitling the advterse party to every presumption to his prejudice.” Bleecker v. Johnston et al., 69 N. Y. 309, 312.
It was not error for the court to refuse to charge that the “ medical testimony ” demonstrated an improvement in the plain-, tiff’s physical condition since the accident. The testimony of the plaintiff, and of her daughter, was at variance with the testimony alluded to by the defendant’s counsel in his request, and the jury’s conclusion was to be based upon all .the evidence.
. The judgment of the Trial and General Terms below should be affirmed, with costs.